Title: From Thomas Jefferson to William Carmichael, 22 June 1785
From: Jefferson, Thomas
To: Carmichael, William



Sir
Paris June 22d. 1785.

Your letter of April 4. came to my hands on the 16th. of that month and was acknowleged by mine of May 3. That which you did me the honour to write me on the 5th. of April never came to hand till the 19th. of May, upwards of a month after the one of the day before. I have hopes of sending the present by a Mr. Jarvis who went from hence to Holland some time ago. About this date I suppose him to be at Brussels and that from thence he will inform me whether in his way to Madrid he will pass by this place. If he does, this shall be accompanied by a cypher for our future use, if he does not I must still await a safe opportunity. Mr. Jarvis is a citizen of the United states from New York, a gentleman of intelligence, in the mercantile line, from whom you will be able to get considerable information of American affairs. I think he left America in January. He informed us that Congress were about to appoint a Mr. Lambe of Connecticut their Consul to Marocco and to send him to their ministers commissioned to treat with the Barbary powers for instructions. Since that Mr. Jay inclosed to Mr. Adams in London, a resolution of Congress deciding  definitively on amicable treaties with the Barbary states in the usual way, and informing him that he had sent a letter and instructions to us by a Mr. Lambe. Tho’ it is near three weeks since we received a communication of this from Mr. Adams, yet we hear nothing further of Mr. Lambe. Our powers of treating with the Barbary states are full, but in the amount of the expence we are limited. I believe you may safely assure them that they will soon receive propositions from us, if you find such an assurance necessary to keep them quiet. Turning at this instant to your letter dated Apr. 5. and considering it attentively I am persuaded it must have been written on the 5th. of May: of this little mistake I ought to have been sooner sensible. Our latest letters from America are of the middle of April and are extremely barren of news. Congress had not yet proposed a time for their recess, tho’ it was thought a recess would take place. Mr. Morris had retired and the treasury was actually administered by Commissioners. Their land office was not yet opened. The settlements at Kaskaskia within the territory ceded to them by Virginia had prayed the establishment of a regular government and they were about sending a Commissioner to them. General Knox was appointed their Secretary of the War office. These I think are the only facts we have learnt which are worth communicating to you. The inhabitants of Canada have sent a sensible petition to their king praying the establishment of an assembly, the benefits of the habeas corpus laws and other privileges of British subjects. The establishment of an assembly is denied, but most of their other desires granted. We are now in hourly expectation of the arrival of the packet which should have sailed from New York in May. Perhaps that may bring us matter which may furnish the subject of a more interesting letter. In the mean time I have the honour to be with the highest respect Sir Your most obedient and most humble servt.,

Th: Jefferson


July 14. 1785. I have thus long waited day after day hoping to hear from Mr. Jarvis that I might send a cypher with this: but now give up the hope. No news yet of Mr. Lambe. The packet is arrived but brings no intelligence, except that it is doubtful whether Congress will adjourn this summer. The assembly of Pennsylvania propose to suppress their bank on principles of policy.

 